HARWOOD, Justice
On submission this case was originally assigned to another Justice, and but recently reassigned to the writer.
In Alabama Electric Cooperative, Inc., et al. v. Alabama Power Company, a Corp., ct al., 283 Ala. 157, 214 So.2d 851, the judgment and opinion in said case being rendered and published this day, this court held that the lower court erred to reversal in sustaining the demurrer to Intervenors’ plea asserting misconduct of some person engaged in administration of Title 48, Code of Alabama 1940, as amended, and that the Intervenors were thereby denied due process of law.
The identical situation is present in this record. Those interested in a fuller understanding of the point involved are referred to the opinion in Alabama Electric Cooperative, Inc., et al. v. Alabama Power Company, a Corp., et al., 283 Ala. 157, 214 So. 2d 851.
The conclusions reached in the above mentioned case necessitate a reversal and remandment of this case.
Reversed and remanded on authority of Alabama Electric Cooperative, Inc., et al. v. Alabama Power Company, a Corp., et al. (3 Div. 196).
LIVINGSTON, C. J., and .SIMPSON and COLEMAN, JJ., concur.